IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E
                                W E S T E R N S E C T IO N A T J A C K S O N



BLAKE WEBER,                                               )
                                                           )
          P l a i n t i f f /A p p e l l a n t ,               ) S h e lb y C h a n c e ry N o . 1 0 3 2 7 4 -3
R .D .
                                                  )
VS.                                               ) A p p e a l N o . 0 2 A 0 1 -9 4 0 7 -C H -0 0 1 7 3
                                                  )

J A C K M O S E S , In d iv id u a lly a n d
                                                  )
                                                        )                          F IL E D
J E F F E R S O N P IL O T L IF E IN S . C O .,         )
                                                  )                           J a n u a ry 1 7 , 1 9 9 6
         D e f e n d a n t s /A p p e l l e e s .       )
                                                                                  C e c il C ro w s o n , J r.
                                                                                   A p p e lla t e C o u r t C le r k
         APPEAL FROM THE CHANCERY COURT OF SHELBY COUNTY
                              A T M E M P H IS , T E N N E S S E E
           T H E H O N O R A B L E D . J . A L IS S A N D R A T O S , C H A N C E L L O R




G A IL O . M A T H E S
M e m p h is , T e n n e s s e e
A t t o rn e y f o r P l a i n t if f /A p p e l l a n t



R IC H A R D H . A L L E N , J R .
A LLEN , S C RU G G S , S OS S A MA N
& T H O M P S O N , P .C .
M e m p h is , T e n n e s s e e
A t t o rn e y f o r D e f e n d a n t s /A p p e l l e e s




A F F IR M E D




                                                                       A L A N E . H IG H E R S , J U D G E




H E W IT T P . T O M L IN , J R ., S R . J . (C o n c u rs )
W . F R A N K C R A W F O R D , P .J ., W .S . (D is s e n t s - s e e s e p a ra t e d is s e n t in g
o p in io n )




         P la i n t if f -A p p e lla n t B la k e W e b e r b ro u g h t s u it a g a i n s t t h e D e f e n d a n t s -

A p p e lle e s , J a c k M o s e s a n d J e f f e rs o n P i lo t L i f e In s u ra n c e C o m p a n y

(" J e f f e r s o n P il o t " ), a l l e g in g t h a t h e w a s u n la w f u l l y d i s c h a r g e d d u e t o h i s

r e f u s a l t o p a r t i c i p a t e i n A p p e l l e e J e f f e r s o n P il o t 's il l e g a l e m p l o y m e n t

p r a c t i c e s . T h e c h a n c e l l o r d i s m i s s e d A p p e l l a n t 's s u i t , s t a t i n g t h a t h i s

c a u s e o f a c t io n w a s b a r r e d b y t h e a p p li c a b l e o n e y e a r s t a t u t e o f

l i m i t a t i o n s . W e b e r a p p e a l s t h e l o w e r c o u r t 's d i s m i s s a l o f h i s C o m p l a i n t .




         A t t h e h e a r i n g b e f o r e t h e c h a n c e l l o r , t h e p a r t ie s s t ip u la t e d t o t h e

f o l l o w i n g f a c t s . A p p e l l a n t w a s v e rb a l l y n o t i f i e d b y A p p e l l e e J a c k M o s e s

o n A u g u s t 5 , 1 9 9 2 , t h a t A p p e l l a n t 's              s a le s   m a n a g e r c o n t ra c t w it h

J e f f e rs o n P ilo t w o u ld b e             t e rm in a t e d a t t h e         e nd of A ugust, 1992.

A p p e l l a n t t h e r e a f t e r r e q u e s t e d i n w r i t in g t h a t J e f f e r s o n P i l o t re c o n s i d e r

i t s d e c i s i o n t o t e r m i n a t e h i m . A p p e l l a n t 's s a le s m a n a g e r c o n t r a c t w i t h

J e f f e r s o n P i l o t p r o v i d e d , i n p e r t in e n t p a r t : " t h is          c o n t ra c t m a y       be

t e rm in a t e d o n w rit t e n n o t ic e b y e it h e r p a rt y ...."                  A p p e l l a n t r e c e iv e d

w r i t t e n n o t if i c a t io n o f h i s t e r m i n a t io n a f t e r A u g u s t 3 1 , 1 9 9 2 . A p p e l l a n t

f i l e d t h e p r e s e n t s u i t f o r r e t a l i a t o ry d i s c h a r g e o n A u g u s t 3 1 , 1 9 9 3 .




         A p p e l l a n t 's   C o m p la in t      a s s e rt s   t h a t A p p e lla n t w a s          t e rm in a t e d



                                                              2
b e c a u s e h e re f u s e d t o c o m p l y w i t h J e f f e r s o n P i l o t 's a l l e g e d c o m p a n y

p o l i c y o f n o t h i r i n g o r r e c o m m e n d in g f o r e m p l o y m e n t a n y b l a c k f e m a l e s .

T h i s a l l e g a t i o n , i f t r u e , c o n s t i t u t e s a v i o l a t io n o f t h e T e n n e s s e e H u m a n

R ig h t s A c t      (" A c t " ), T . C . A . § 4 -2 1 -4 0 1 (1 9 9 1 ).             A p p e lla n t s e e k s re lie f

p u r s u a n t t o § 4 -2 1 -3 0 1 (1 9 9 1 ) o f t h e A c t , w h i c h s t a t e s :

         I t s h a l l b e a d i s c r i m i n a t o ry p r a c t ic e f o r a p e r s o n o r f o r t w o (2 )
         o r m o re p e rs o n s :
                   (1 ) t o r e t a l i a t e o r d i s c ri m i n a t e i n a n y m a n n e r
                   a g a in s t a p e rs o n b e c a u s e h e o r s h e h a s o p p o s e d
                   a p ra c t ic e d e c la re d d is c rim in a t o ry b y t h is c h a p t e r.
                   . .



A p p e l l a n t a l s o a s s e rt s a c la i m f o r r e l i e f u n d e r t h e P u b li c P r o t e c t i o n A c t ,

w h ic h p ro v id e s :

         (a ) N o e m p l o y e e s h a l l b e d i s c h a r g e d o r t e r m i n a t e d s o l e l y f o r
         r e f u s i n g t o p a r t ic i p a t e i n , o r f o r r e f u s i n g t o re m a i n s i l e n t
         a b o u t ille g a l a c t iv it ie s .

         (b ) A s u s e d i n t h i s s e c t i o n , " i l l e g a l a c t i v it i e s " m e a n s a c t i v it i e s
         w h i c h a r e i n v i o l a t io n o f t h e c r i m i n a l o r c i v i l c o d e o f t h i s s t a t e
         o r t h e U n it e d S t a t e s o r a n y re g u la t io n in t e n d e d t o p ro t e c t t h e
         p u b lic h e a lt h , s a f e t y o r w e lf a re .

T . C . A . § 5 0 -1 -3 0 4 (1 9 9 1 ).




         T h e a p p lic a b le s t a t u t e o f lim it a t i o n s f o r c la im s f ile d p u rs u a n t t o t h e

A c t a n d f o r c l a i m s a ll e g i n g t h e t o r t o f r e t a l i a t o ry d i s c h a r g e i s o n e y e a r.

S e e T . C . A . § 4 -2 1 -3 1 1 (1 9 9 1 & S u p p . 1 9 9 4 ) a n d T . C . A . § 2 8 -3 -1 0 4 (1 9 8 0 &

S u p p . 1 9 9 4 ), r e s p e c t iv e l y .         A p p e lla n t a l le g e s t h a t h is e m p lo y m e n t

c o n t ra c t   re q u ire d      w rit t e n     n o t if ic a t io n    of     t e rm in a t io n      in    o rd e r f o r

t e r m i n a t io n t o b e e f f e c t i v e . T h u s , A p p e l l a n t c l a i m s t h a t h i s t e r m i n a t io n

w a s n o t u n e q u i v o c a l , a n d t h e s t a t u t e o f l i m i t a t i o n s d i d n o t b e g i n t o ru n ,

u n t i l h e r e c e iv e d w r i t t e n n o t i c e , w h i c h o c c u r r e d s o m e t i m e a f t e r A u g u s t



                                                               3
31, 1992.




         A p p e lle e s      a rg u e , o n      the     other hand, that                  W eber knew              h is

e m p lo y m e n t w a s t e rm in a t e d o n A u g u s t 5 , 1 9 9 2 .                 In s u p p o rt o f t h e i r

a r g u m e n t , A p p e l l e e s c it e t o W e b e r 's l e t t e r a d d re s s e d t o P a t W a l d e n ,

R e g io n a l V i c e P r e s i d e n t o f J e f f e r s o n P i l o t , d a t e d A u g u s t 5 , 1 9 9 2 . T h e

l e t t e r s t a t e s , " I w o u l d l i k e y o u t o re c o n s i d e r y o u r d e c i s i o n t o t e r m i n a t e

m y S a le s M a n a g e r c o n t ra c t , b e c a u s e I f e e l t h a t I h a v e m u c h t o a d d t o t h e

M e m p h i s A g e n c y a n d J e f f e r s o n P i l o t a s a S a l e s M a n a g e r. " T h e A p p e l l e e s

a l s o c l a i m t h a t i t is e v i d e n t f r o m A p p e l l a n t 's C o m p l a i n t t h a t A p p e l l a n t

k n e w t h e A u g u s t 5 , 1 9 9 2 d e c is io n t o t e rm in a t e h im w a s f in a l.                        The

C o m p la in t a lle g e s t h a t , a f t e r W e b e r s e n t t h e le t t e r t o M r. W a ld e n , b u t

b e f o r e A u g u s t 3 1 , 1 9 9 2 , " P l a i n t i f f a g a i n p re s s e d D e f e n d a n t M o s e s a s t o

w h y t h e t e r m i n a t io n w a s o c c u r r i n g . D e f e n d a n t M o s e s s a i d , 'b e c a u s e o f

t h e w h o l e s i t u a t i o n . '"   B a s e d o n t h e s e s t a t e m e n t s m a d e b y A p p e lla n t ,

A p p e lle e s c o n c lu d e t h a t t h e s t a t u t e o f lim it a t io n s b e g a n t o ru n n o la t e r

than A ugust 5, 1992.




         W e p e r c e i v e t h e o n l y i s s u e b e f o r e t h is C o u rt t o b e w h e t h e r , i n a

r e t a l i a t o r y d i s c h a r g e c a s e , t h e s t a t u t e o f l i m i t a t i o n s a c c ru a l p e r i o d

b e g i n s t o ru n w h e n t h e e m p l o y e e is in f o r m e d o f h i s i m m i n e n t t e r m i n a t io n ,

o r w h e n t h a t t e r m i n a t io n a c t u a l l y o c c u r s .




         I n W e b s t e r v . T e n n e s s e e B o a r d o f R e g e n t s , 9 0 2 S . W . 2 d 4 1 2 (T e n n .

A p p . 1 9 9 5 ), t h e m i d d l e s e c t i o n o f t h is c o u rt c o n s i d e r e d t h e p o i n t a t w h i c h

t h e s t a t u t e o f l i m i t a t i o n s b e g i n s t o ru n " w h e n a n e m p l o y e e is g iv e n n o t i c e


                                                            4
o f h i s p e n d i n g d i s c h a r g e (d u e t o a l l e g e d d is c r i m i n a t i o n b a s e d o n r a c e )

b u t c o n t in u e s t o p e r f o r m n o n -g r a t u i t o u s s e r v i c e s u n t il t h e f in a l d a y o f

w o rk p u rs u a n t t o s a id n o t ic e ." Id . a t 4 1 4 .                   T h e f a c t s o f W e b s t e r a re

m a r k e d l y s i m i l a r t o t h e f a c t s in t h e c a s e a t b a r . I n W e b s t e r , t h e p l a i n t i f f -

e m p l o y e e , w h o s e rv e d a s t h e D i r e c t o r o f A c c o u n t in g a n d F i n a n c e a t

T e n n e s s e e S t a t e U n i v e r s i t y f ro m 1 9 9 0 u n t il h i s t e r m i n a t io n o n S e p t e m b e r

3 , 1 9 9 1 , a l l e g e d t h a t h e w a s d i s c h a r g e d b e c a u s e o f h i s A f r i c a n -A m e r i c a n

ra c e .       Id . a t 4 1 3 .      A l t h o u g h t h e d e f e n d a n t s n o t if i e d p l a i n t if f t h a t h i s

e m p lo y m e n t w o u ld b e t e rm in a t e d o n S e p t e m b e r 3 , 1 9 9 1 , t h e d e f e n d a n t s

t o ld p l a i n t i f f t h a t h i s t e r m i n a t i o n w o u l d n o t b e e f f e c t i v e u n t il S e p t e m b e r

3 0 , 1 9 9 1 . I d . T h e p l a i n t if f f i l e d h is o r i g i n a l c o m p l a i n t o n S e p t e m b e r 2 8 ,

1 9 9 2 , o v e r o n e y e a r a f t e r p l a i n t if f w a s                n o t if i e d o f h i s      i m p e n d in g

t e r m i n a t io n , b u t      le s s    than       one       y e a r a ft e r      the     e f f e c t iv e   date     of

t e r m i n a t io n . I d . R e l y i n g o n t h e d e c i s i o n o f t h e S u p re m e C o u rt in D e l a w a r e

S t a t e C o lle g e v . R ic k s , 4 4 9 U .S . 2 5 0 , 2 5 8 , t h e c o u rt f o u n d t h a t t h e s t a t u t e

o f l i m i t a t i o n s i n a n e m p l o y m e n t d is c r i m i n a t io n s u i t b e g i n s t o ru n o n t h e

d a t e t h a t t h e a l l e g e d d is c r i m i n a t io n o c c u r s ; t h a t i s , t h e d a t e t h e

e m p l o y e e i s n o t if i e d o f h i s i m p e n d in g t e r m i n a t io n . I d . a t 4 1 4 . Q u o t i n g

f r o m R i c k s , t h e c o u rt s t a t e d :

           T h e o n l y a l l e g e d d is c r i m i n a t io n o c c u r r e d --a n d t h e f il i n g
           l i m i t a t i o n s p e r i o d s t h e r e f o r e c o m m e n c e d --a t t h e t i m e t h e
           t e n u r e d e c i s i o n w a s m a d e a n d c o m m u n i c a t e d t o [p l a i n t i f f ]. .
           . . M e r e c o n t in u i t y o f e m p l o y m e n t , w i t h o u t m o r e , i s i n s u f f i c i e n t
           t o p r o l o n g t h e l i f e o f a c a u s e o f a c t io n f o r e m p l o y m e n t
           d i s c r i m i n a t io n .

Id .



           A l t h o u g h t h e d i s c r i m i n a t o ry a c t R i c k s i n v o l v e d a d e n i a l o f t e n u r e ,

r a t h e r t h a n a t e r m i n a t i o n o f e m p l o y m e n t , t h e S u p r e m e C o u r t m a d e c le a r


                                                                5
i n C h a r d o n v . F e rn a n d e z , 4 5 4 U . S . 6 (1 9 8 1 ), t h a t t h e r a t io n a l e e m p l o y e d

in    R ic k s      w as     a ls o    a p p lic a b le        to   cases         in v o lv in g      t e r m i n a t io n    of

e m p lo y m e n t .           In     C h a rd o n ,       the       re s p o n d e n t s       w e re       n o n t e n u re d

a d m i n i s t ra t o rs i n P u e r t o R i c o 's D e p a r t m e n t o f E d u c a t io n . O n J u n e 1 8 ,

1 9 7 7 , e a c h r e s p o n d e n t w a s n o t if i e d b y l e t t e r t h a t h i s a p p o in t m e n t w o u l d

t e rm in a t e a t a s p e c if ic d a t e b e t w e e n J u n e 3 0 a n d A u g u s t 8 , 1 9 7 7 . N o

c o m p l a i n t w a s f i l e d u n t il J u n e 1 9 , 1 9 7 8 . I n h o ld i n g t h a t t h e a p p li c a b l e

o n e y e a r s t a t u t e o f l i m i t a t i o n s b a r r e d t h e r e s p o n d e n t s ' c a u s e o f a c t io n ,

t h e C o u rt s t a t e d :

         In R ic k s , w e h e ld t h a t t h e p ro p e r f o c u s is o n t h e t im e o f t h e
         d is c rim in a t o r y a c t , n o t t h e p o i n t a t w h i c h t h e c o n s e q u e n c e s
         o f t h e a c t b e c o m e p a in f u l . 4 4 9 U . S . , a t 2 5 8 . T h e f a c t o f
         t e r m i n a t io n i s n o t i t s e lf a n i l l e g a l a c t . I n R i c k s , t h e a ll e g e d
         i l l e g a l a c t w a s r a c i a l d i s c r i m i n a t io n i n t h e t e n u re d e c i s i o n . I d . ,
         at 259.             H e re , re s p o n d e n t s a lle g e t h a t t h e d e c is io n t o
         t e r m i n a t e w a s m a d e s o l e l y f o r p o li t ic a l r e a s o n s , v i o l a t i v e o f
         F irs t A m e n d m e n t rig h t s . T h e re w e re n o o t h e r a lle g a t io n s ,
         e it h e r in R ic k s o r in t h e s e c a s e s , o f ille g a l a c t s s u b s e q u e n t t o
         t h e d a t e o n w h ic h t h e d e c is io n s t o t e rm in a t e w e re m a d e . . .
         .In t h e c a s e s a t b a r, re s p o n d e n t s w e re n o t if ie d , w h e n t h e y
         r e c e iv e d t h e i r l e t t e r s , t h a t a f i n a l d e c i s i o n h a d b e e n m a d e t o
         t e r m i n a t e t h e i r a p p o in t m e n t s .            T h e f a c t t h a t t h e y w e re
         a f f o r d e d r e a s o n a b l e n o t ic e c a n n o t e x t e n d t h e p e r i o d w i t h in
         w h i c h s u i t m u s t b e f il e d .




         T h e A p p e l l a n t in t h e p r e s e n t c a s e d o e s n o t c l a i m t h a t h e w a s

d i s c ri m i n a t e d a g a i n s t ; r a t h e r , h e a s s e r t s a c a u s e o f a c t io n f o r r e t a l i a t o r y

d is c h a rg e .      It is w e ll s e t t le d t h a t a n e m p lo y e r in T e n n e s s e e m a y

t e r m i n a t e t h e e m p l o y m e n t r e l a t io n s h i p w i t h o r w i t h o u t g o o d c a u s e .

P a y n e v . T h e W e s t e r n & A . R a il r o a d , 8 1 T e n n . 5 0 7 , 5 1 7 (1 8 8 4 ). H o w e v e r ,

o u r c o u rt s h a v e r e c o g n i z e d e x c e p t io n s t o t h e e m p l o y m e n t a t w i l l

d o c t ri n e . I n C l a n t o n v . C a i n -S l o a n C o . , 6 7 7 S . W . 2 d 4 4 1 (T e n n . 1 9 8 4 ), t h e

T e nne s s e e       S u p re m e      C o u rt     f irs t   re c o g n i z e d     a    cause         o f a c t io n      fo r


                                                               6
r e t a l i a t o r y d i s c h a r g e i n o rd e r t o p re v e n t e m p l o y e rs f r o m c i r c u m v e n t in g

t h e i r o b li g a t io n s u n d e r t h e w o r k e r s ' c o m p e n s a t io n la w s . S i n c e C l a n t o n

w a s d e c i d e d , t o rt a c t io n s f o r r e t a l i a t o r y d i s c h a r g e h a v e b e e n e x p a n d e d

t o i n c l u d e a v a r i e t y o f s i t u a t i o n s w h e r e a n e m p l o y e r 's a c t i o n s c l e a r l y

v i o l a t e s t a t u t o r y p o l i c y . S e e g e n e r a l l y A n d e r s o n v . S t a n d a r d R e g is t e r

C o . , 8 5 7 S . W . 2 d 5 5 5 , 5 5 6 (T e n n . 1 9 9 3 ). S p e c if i c a ll y , t h e A n d e r s o n c o u rt

r e c o g n i z e d t h a t " a n e m p l o y e r c a n n o t d i s c h a r g e e m p lo y e e s . . . b e c a u s e

t h e y r e f u s e t o p a r t ic i p a t e i n o r b e s i l e n t a b o u t i l l e g a l a c t iv i t y a t t h e w o r k

p l a c e . (T . C . A . § 5 0 -1 -3 0 4 (1 9 9 1 )). " I d . a t 5 5 6 . I n R e y n o ld s v . O z a r k M o t o r

L i n e s , I n c . , 8 8 7 S . W . 2 d 8 2 2 (T e n n . 1 9 9 4 ), t h e c o u rt f o u n d t h e f o l l o w i n g

t o b e e le m e n t s o f a c a u s e o f a c t i o n f o r r e t a l i a t o r y d i s c h a r g e : " a n

e m p l o y m e n t a t -w i l l r e l a t io n s h i p ; a c l e a r d e c l a r a t io n o f p u b li c p o l i c y

w h i c h i m p o s e s d u t ie s u p o n t h e e m p l o y e e o r e m p l o y e r; a n d d i s c h a r g e o f

t h e e m p lo y e e f o r re f u s in g t o v io la t e t h o s e d u t ie s ." Id . a t 8 2 5 .




         T h e e l e m e n t s o f a r e t a l i a t o ry d i s c h a r g e c l a i m a r e p r e s e n t in t h e

c a s e a t b a r . A s t h is c o u rt s t a t e d i n R a n d o lp h v . D o m i n i o n B a n k , 8 2 6 S . W .

2 d 4 7 7 (T e n n . A p p . 1 9 9 1 ), " a c o n t r a c t f o r e m p l o y m e n t f o r a n i n d e f i n i t e

t e r m i s a c o n t r a c t a t w i l l . . . " W e b e r 's e m p lo y m e n t c o n t r a c t , a s re v e a le d

in t h e r e c o rd , w a s f o r a n in d e f in it e p e rio d a n d p e rm it t e d h im t o " b e

t e rm in a t e d o n w rit t e n n o t ic e b y e it h e r p a rt y ."                      T h e a lle g a t io n s o f

A p p e l l a n t 's C o m p l a i n t , i f t ru e , c o n s t i t u t e a v i o l a t io n o f a c l e a r s t a t u t o r y

p o l i c y . S e e T . C . A . § 4 -2 1 -4 0 1 , § 5 0 -1 -3 0 4 . F i n a l l y , t h e C o m p l a i n t a l l e g e s

t h a t A p p e l l a n t w a s t e r m i n a t e d f o r r e f u s i n g t o p a r t ic i p a t e i n t h e A p p e l l e e s '

d i s c r i m i n a t o ry e m p l o y m e n t p r a c t i c e s . T h e c r u x o f t h i s s u i t , h o w e v e r, i s

n o t w h e t h e r t h e re is a c a u s e o f a c t io n , b u t w h e n t h e c a u s e o f a c t io n


                                                              7
a c c ru e d .




          A lt h o u g h        W e bs te r          in v o lv e d        a lle g a t io n s        of       e m p lo y m e n t

d i s c r i m i n a t io n , a n d t h e p r e s e n t c a s e a s s e r t s a c l a i m f o r r e t a l i a t o r y

d i s c h a r g e , w e f i n d t h a t t h e r a t io n a l e u t il i z e d i n W e b s t e r i s e q u a l l y

a p p lic a b le t o t h e c a s e a t b a r. B o t h A p p e lla n t a n d t h e p la in t if f in W e b s t e r

a lle g e d      w ro n g f u l     d is c h a rg e ;      the       f o rm e r     on      the      b a s is     of     ra c ia l

d i s c r i m i n a t io n , t h e l a t t e r f o r r e t a l i a t i o n i n v i o l a t io n o f c l e a r s t a t e p o li c y .

A s t h e W e b s t e r c o u rt s t a t e d , a n e m p l o y e e w h o b e l i e v e s h e i s b e i n g

t e r m i n a t e d b e c a u s e o f h i s ra c e s u f f e r s t h e a ll e g e d d i s c ri m i n a t i o n o n t h e

d a t e t h e d i s c r i m i n a t o ry a c t o c c u r s ; t h a t i s , w h e n t h e e m p l o y e e i s

i n f o r m e d o f t h e i m p e n d i n g t e r m i n a t io n . T h e e m p l o y e e 's c a u s e o f a c t io n ,

f o r p u rp o s e s o f t h e s t a t u t e o f l i m i t a t i o n s , a c c r u e s o n t h a t d a y . W e b s t e r,

9 0 2 S . W . 2 d a t 4 1 4 . S i m i l a r l y , i n a s u i t a l l e g i n g r e t a l i a t o ry d i s c h a r g e , t h e

e m p lo y e e s u f f e rs t h e a lle g e d re t a lia t io n o n t h e d a t e h e is in f o rm e d o f t h e

u p c o m i n g t e r m i n a t i o n . T h e e x is t e n c e o f a n e m p l o y m e n t c o n t r a c t in t h e

p r e s e n t c a s e , r e q u i r i n g w r i t t e n n o t i c e o f t e r m i n a t io n , d o e s n o t a f f e c t o u r

a n a l y s is . T h e p a r t i e s s t i p u l a t e d t h a t A p p e l l a n t w a s v e r b a l l y n o t if i e d b y

A p p e l l e e J a c k M o s e s o n A u g u s t 5 , 1 9 9 2 , t h a t A p p e l l a n t 's s a le s m a n a g e r

c o n t r a c t w i t h J e f f e r s o n P i l o t w o u ld b e t e r m i n a t e d o n A u g u s t 3 1 , 1 9 9 2 .

R e g a r d l e s s o f t h e f a c t t h a t A p p e l l a n t d id n o t re c e i v e w r i t t e n n o t i c e o f h i s

t e r m i n a t io n u n t i l a f t e r t h a t d a t e , t h e r e t a l i a t o ry a c t o c c u r r e d w h e n

A p p e l l e e M o s e s i n f o r m e d A p p e l l a n t o f h i s i m p e n d in g t e r m i n a t io n .




          F o r t h e s e re a s o n s , w e h o l d t h a t A p p e l l a n t 's c a u s e o f a c t i o n a c c ru e d

n o l a t e r t h a n A u g u s t 5 , 1 9 9 2 ; t h e d a t e A p p e l l a n t w a s t o ld o f t h e


                                                                 8
i m p e n d i n g t e r m i n a t i o n , a n d n o t o n A u g u s t 3 1 , t h e d a t e A p p e l l a n t 's

t e rm in a t io n b e c a m e e f f e c t iv e .




         A c c o rd in g ly , w e a f f irm t h e d e c is io n o f t h e c h a n c e llo r. C o s t s a re

t a x e d t o t h e A p p e lla n t .




                                                                    H IG H E R S , J .




T O M L IN , S R . J . (C o n c u r s )




C R A W F O R D , P . J . , W . S . (D i s s e n t s )
(S e e s e p a r a t e D i s s e n t in g O p i n i o n )




                                                            9